MANNING, J.
When the court, at the request of a defendant in writing, has given a charge to the jury in respect to the ascertainment of the meaning with which a particular word alleged to have been used by defendant was employed, it is not error for the court further to instruct the jury, that they must look to the evidence in order to determine what defendant meant thereby. Hogg v. The State, ante, p. 2; Morris v. State, 25 Ala. 57 ; Rosenbaum v. The State, 33 Ib. 354.
The recital in the record in regard to the jury being sworn is sufficient. It was not intended by such recital in the judgment-entry to set forth the oath at length, but only to show that the jury had been sworn. And when no objection is taken in the court below to the form of the oath administered, it will be presumed that it was done in proper form. Bush v. The State, ante, p. 13; Crist v. The State, 21 Ala. 137; McGuire v. The State, 37 Ib. 161. Judgment affirmed.